Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (CN 104792775, submitted in the IDS filed on May 29, 2019).
Yin et al teach of a color chart, a method and a test kit/pack for the colorimetric determination of chemical oxygen demand (COD) in a sample of water. The test kit/pack comprises an oxidant, a standard color chart, and other reagents such as hydrogen sulfate, silver sulfate and mercury sulfate required to determine COD of a water sample. The oxidant comprises potassium dichromate. The standard color chart in the kit comprises color components specified as different PANTONE standardized colors (i.e. PANTONE 116C, PANTONE 109C, PANTONE 108C, PANTONE 107C, PANTONE 106C, PANTONE 395C, PANTONE 396C, PANTONE 380C, PANTONE 2296C, PANTONE 2298C, etc.). The test kit/pack is used to perform a method of determining chemical oxygen demand (COD) in a water sample by reacting a water sample with the potassium dichromate oxidant and the other reagents in the kit, wherein a color forms in the sample due to the reaction of the reagents with organic compounds in the water sample, and comparing the color formed in the sample to the standardized PANTONE colors in the color chart. The different standardized PANTONE colors in the color chart represent different known amounts of organic compounds in a sample of water. Thus, when a water sample matches a PANTONE color in the color chart after reaction with the reagents in the kit, the water sample is determined to have the amount of organic compounds therein which is represented by the matching PANTONE color. See the English-language abstract of Yin et al. 
Yin et al fail to teach that the color chart comprises a blue component corresponding to a numeric sign of “50”, an indigo component corresponding to a numeric sign of “100”, an umber component corresponding to a numeric sign of “150”, an orange component corresponding to a numeric sign of “200”, a dark blue component corresponding to a numeric sign of “75”, and a .
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (CN 104792775, submitted in the IDS filed on May 29, 2019) in view of Hickey et al (US 3,540,845). For a teaching of Yin et al, see previous paragraphs in this Office action. Yin et al fail to teach that the test pack/kit for determining chemical oxygen demand in a water sample also contains therein a reductant and an indicator. 

Based on a combination of Yin et al and Hickey et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the test pack/kit used for determining chemical oxygen demand in a water sample taught by Yin et al a reductant and an indicator in addition to the oxidant and the color chart since Hickey et al teach that a known and common method for determining chemical oxygen demand of a water sample employs reagents comprising an oxidant (i.e. potassium dichromate), a reductant (i.e. ammonium ferrous sulfate), and a ferroin indicator which cause a color change in a water sample, and the substitution of one known set of reagents for determining chemical oxygen demand of a water sample (i.e. the reagents taught by Hickey et al) for the reagents taught by Yin et al used for the same purpose would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
The previous rejection of the claims under 35 USC 112(b) concerning the use of trademarks in the claims made in the last Office action mailed on November 8, 2021 has been withdrawn in view of the amendments and the cancellation of the trademarks in the claims. 
Applicants argue the rejection of the claims under 35 USC 103 as being obvious over Yin et al or Yin et al in view of Hickey et al by stating that Yin et al do not disclose the features now recited in claim 1 concerning the color chart comprising a “blue component corresponding to a numeric sign of “50”, an indigo component corresponding to a numeric sign of “100”, an umber component corresponding to a numeric sign of “150”, and an orange component corresponding to a numeric sign of “200” since the color components included in the standard color chart of Yin et al are only yellow and green/yellow. This argument is not persuasive since one of ordinary skill in the art could easily envision changing the specific colors in the color chart taught by Yin et al depending upon the specific colorimetric method used to detect organic compounds in a water sample and a range of detection for the method. There are different types of colorimetric methods for determining chemical oxygen demand in a water sample, such as the method taught by Yin et al using reagents comprising a pre-integrated solution of hydrogen sulfate, silver sulfate and potassium dichromate and a powder reagent comprising mercury sulfate, and the method taught by Hickey et al (US 3,540,845) which uses an oxidant reagent comprising potassium dichromate, a ferroin indicator and a reductant comprising an ammonium ferrous sulfate solution. One of ordinary skill in the art would choose the colors to include in the standardized color chart taught by Yin et al depending upon which colorimetric method is used to determine chemical oxygen demand of a water sample and the colors expected to be formed 
Applicants also argue that the scope of the chemical oxygen demand of the standard color chart taught by Yin et al is only 0-150 mg/L, and not the 0-200 mg/L as indicated in the amended claims. This argument is not found persuasive since first, the claims do not specifically recite what the numeric signs “50”, “100, “150”, “200”, “75” and “125” represent, and therefore it is not clear that these numeric signs actually represent a known chemical oxygen demand in mg/L of standard solutions which produce the different colors upon reaction with specific reagents. Secondly, the colors included in the colorimetric chart taught by Yin et al and the concentrations of organic compounds represented by these colors is dependent upon the method and reagents used to determine chemical oxygen demand of a water sample. When a method such as that taught by Hickey et al is used to determine chemical oxygen demand of a water sample, the method has a greater range of detection including up to 200 mg/L, and one of ordinary skill in the art would have found it obvious to use routine experimentation and include colors in the color chart corresponding to the greater concentration levels detectable in the colorimetric 
Applicants also argue that the color components of the claimed color chart allow an operator to easily perform color matching since the color components are largely different from one another as opposed to only the yellow and green/yellow colors in the color chart taught by Yin et al. This argument is not persuasive since color matching is an inherent characteristic of any color chart because any color chart comprises colors that can be matched to something. In addition, the distinct colors to include in a color chart is dependent upon the method and reagents used to detect organic compounds in a water sample and the resulting colors produced by the chemical reactions in the method. When a colorimetric method such as taught by Hickey et al is used to detect organic compounds in a water sample, a greater range of concentration of the compounds is able to be detected with a greater number of different color changes, thus motivating one of ordinary skill in the art to include those different colors in a standardized color chart used for comparison in the method. 
Applicants also argue that the claimed color chart has a wider scope of chemical oxygen demand (COD) compared to Yin et al since the claimed color chart includes colors that correspond to concentrations of organic compounds between 0-200 mg/L. As noted above, this argument is not persuasive since the colors included in the colorimetric chart taught by Yin et al and the concentrations of organic compounds represented by these colors is dependent upon the method and reagents used to determine chemical oxygen demand of a water sample. When a method such as that taught by Hickey et al is used to determine chemical oxygen demand of a water sample, the method has a greater range of detection including up to 200 mg/L, and one of ordinary skill in the art would have found it obvious to use routine experimentation and include 
	For all of the above reasons, Applicants’ arguments are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 28, 2022